TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00738-CV




                                   In Re Daniel Montes, Jr.




                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


              Relator is a vexatious litigant and has filed a document, which we treat as a

petition for writ of mandamus based on the substance of his filing, challenging the order of the

local administrative judge denying Relator’s request for leave to file a motion to vacate the

prefiling order. See Tex. Civ. Prac. & Rem. Code §§ 11.101, .102; see also Surgitek, Bristol-

Myers Corp. v. Abel, 997 S.W.2d 598, 601 (Tex. 1999) (considering the substance of pleading

rather than form or caption to determine its nature). We deny the petition for writ of mandamus.

Relator’s motion to proceed in forma pauperis is also denied.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: November 29, 2022